IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31375
                        Conference Calendar



MARY ANN BIDDLE LOVELL, successor, heir, executor,
administrator, attorney, legal representative & authorized
taxpayer, on behalf of Meaker Glover White Estate, Mrs.,

                                            Plaintiff-Appellant,

versus

CLYDE C. HIGHTOWER, Claiborne Parish Assessor,
RALPH WILLIAMS, President, Peoples Bank & Trust, Minden;
PEOPLES BANK & TRUST COMPANY; DAVID NEWELL; NEWELL & NEWELL;
JUSTICES OF SECOND JUDICIAL DISTRICT COURT,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
             for the Western District of Louisiana
                       USDC No. 98-CV-633
                      --------------------

                          August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Mary Ann Lovell appeals the district court’s dismissal of

her complaint for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6).   She argues that the judges of the Second

Judicial District are guilty of fraud, deceit, and participation

in “White Collar Crimes” in connection with their handling of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-31375
                                -2-

succession of Mrs. Meaker Glover White.   She also argues that the



tax assessor “tainted” many of the estate records and “played

out” the allegedly false succession proceeding.    She makes no

appellate argument concerning the remaining defendants;

therefore, her claims against such defendants are deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     This court reviews de novo a district court's dismissal for

failure to state a claim under Rule 12(b)(6).     Blackburn v. City

of Marshall, 42 F.3d 925, 931 (5th Cir. 1995).    Lovell’s factual

allegations are accepted as true, and the dismissal will not be

affirmed unless it appears beyond doubt that Lovell can prove no

set of facts in support of her claim which would entitle her to

relief.   See id.

     A review of the record and Lovell’s brief reveals that the

district court properly dismissed Lovell’s complaint for failure

to state a claim.   See Blackburn, 42 F.3d at 931.   The appeal is

frivolous and is thus DISMISSED.   See 5TH CIR. R. 42.2.   Lovell is

WARNED that future frivolous filings will be met with sanctions.

To avoid sanctions, Lovell should review any pending appeals to

ensure that they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.